In an action, inter alia, to recover damages for wrongful death, the plaintiff ap*503peals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 6, 2001, as granted the cross motion of the defendant City of New York to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the defendant City of New York.
Under the circumstances of this case, the police and emergency services personnel who responded to the apartment of the plaintiff’s decedent had the discretion pursuant to Mental Hygiene Law § 9.41 to transport the decedent to the hospital.
The plaintiff’s remaining contentions are without merit. Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.